Appeal from order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered April 9, 2013, which, following a summary jury trial, denied plaintiffs motion to set aside the jury’s verdict on the issue of damages and remand the action for a new trial, unanimously dismissed, without costs.
Plaintiffs motion seeking to set aside the jury verdict on the issue of damages as “inconsistent and in the interest of justice,” pursuant to CPLR 4404 (a), in substance seeks to set aside the verdict as inadequate and/or against the weight of the evidence (see Hernandez v Columbus Ctr., LLC, 50 AD3d 597 [1st Dept 2008]), and is thus precluded by the summary jury trial rules stipulated to by the parties. In consenting to the rules of this alternative dispute resolution forum, plaintiff specifically agreed to waive motions to set aside the verdict or judgment rendered by the jury, and waived any appeals, in order to quickly resolve the instant dispute. We therefore dismiss the appeal.
We have reviewed plaintiffs remaining contentions and find them unavailing.
Concur — Gonzalez, EJ, Friedman, Moskowitz, Freedman and Kapnick, JJ.